DETAILED ACTION
	Examiner notes Corrected Notice of allowability is being sent to properly denote axknowledgement of foreign priority.
	Claim amendments are unchanged from 08/12/2021 office action and still relies on the interview dated 07/12/2021.  After the “Priority” heading of the office action the 08/12/2021 office action is repeated for clarity purposes.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure s 4a and 4b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stanley Green on 07/12/2021 and confirmed on 08/03/2021.

The application has been amended as follows: 

Amend the claims as follows:
1.  (Currently Amended) 	A heat sink comprising a substantially planar solid slab, provided with a plurality of fluid flow channels, said plurality of fluid flow channels being formed so as to channel a coolant in a direction of flow from an inlet to an outlet of said slab,
wherein said plurality of channels includes at least two main channels interconnected by at least a plurality of bridging channels that do not branch out further between 
wherein said bridging channels have a cross section that locally increases in the direction of flow; and
wherein said bridging channels have a cross section that locally decreases in the direction of flow, downstream of said local increase in cross section.

2. (Previously Presented) 	The heat sink according to claim 1, wherein said main channels have a minimum cross section that is greater than a maximum cross section of its bridging channels.

3. (Currently Amended) 	The heat sink according to claim 1, wherein said main channels follow a substantially straight trajectory for at least 1/3

4. (Currently Amended)	The heat sink according to claim 2, wherein said main channels follow a substantially straight trajectory for at least 1/3

5.  (Currently Amended)	The heat sink according to claim 1, wherein said local 

6. (Previously Presented)	The heat sink according to claim 3, wherein said local increase in cross section starts from the point of connection with one of said main channels that is situated upstream of said bridging channel.

7. (Currently Amended)	The heat sink according to claim 1, wherein plural portions of said solid slab remaining between said fluid flow channels form islands that do not exhibit multiple symmetry axes, and wherein different island shapes occur.

8.  (Currently Amended) 	The heat sink according to claim 3, wherein plural portions of said solid slab remaining between said fluid flow channels form islands that do not exhibit multiple symmetry axes, and wherein different island shapes occur.

9.  (Previously Presented)	The heat sink according to claim 1, wherein said inlet and/or said outlet are provided on the circumference of said slab.

10. (Previously Presented)	 The heat sink according to claim 4, wherein said inlet and/or said outlet are provided on the circumference of said slab.

11. (Previously Presented)      The heat sink according to claim 1, wherein said plurality of fluid flow channels have a common minimum width.

12. (Previously Presented)	 The heat sink according to claim 3, wherein said plurality of fluid flow channels have a common minimum width.

13. (Currently Amended)	 The heat sink according to claim 1, wherein said substantially planar solid slab is provided over a surface of one of its major faces with a lid, portions of said slab 

14. (Currently Amended)	 The heat sink according to claim 3, wherein said substantially planar solid slab is provided over a surface of one of its major faces with a lid, said lid being secured by means of connecting means engaging with portions of said slab 

15. (Currently Amended)	 The heat sink according to claims 5 wherein said substantially planar solid slab is provided over a surface of one of its major faces with a lid, said lid being secured by means of connecting means engaging with portions of said slab 

16. (Currently Amended)	 The heat sink according to claim 7, wherein said substantially planar solid slab is provided over a surface of one of its major faces with a lid, said lid being secured by means of connecting means engaging with portions of said slab 

17.  (Currently Amended) 	 A method of producing the heat sink according to claim 1, the method comprising:
–	cutting to size a substantially planar solid slab from a quantity of raw material;
–	processing said plurality of flow channels into said substantially planar solid slab to a depth less than the full thickness of said substantially planar solid slab, such that said plurality of channels includes at least two main channels interconnected by at least a plurality of bridging channels, where said bridging channels have a cross section that locally increases in the direction of flow; and
–	arranging a substantially planar lid onto said processed slab.

18. (New)  The heat sink according to claim 1, wherein said main channels follow a substantially straight trajectory for at least 1/2 of a length of the outer dimension of the heat sink 
19. (New)  The heat sink according to claim 1, wherein said main channels follow a substantially straight trajectory for at least 2/3 of a length of the outer dimension of the heat sink in the direction of flow. 
20. (New)  The heat sink according to claim 1, wherein said main channels follow a substantially straight trajectory for at least 3/4 of a length of the outer dimension of the heat sink in the direction of flow. 
21. (New)  The heat sink according to claim 2, wherein said main channels follow a substantially straight trajectory for at least 1/2 of a length of the outer dimension of the heat sink in the direction of flow. 
22. (New)  The heat sink according to claim 2, wherein said main channels follow a substantially straight trajectory for at least 2/3 of a length of the outer dimension of the heat sink in the direction of flow. 
23. (New)  The heat sink according to claim 2, wherein said main channels follow a substantially straight trajectory for at least 3/4 of a length of the outer dimension of the heat sink in the direction of flow. 

Reasons for Allowance

Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant claims define a combination of limitations examiner is unable to find in the prior art.  Specifically the heat sink including at least two main channels that are interconnected by a plurality of bridging channels that do not branch out further than their respective points of attachment to the main channel, with the bridging channels having a cross section that locally increases in the direction of flow and has a cross section that locally decreases in the direction of flow downstream of local increase of cross section defines an apparatus examiner is unable to find in the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649